Citation Nr: 0907923	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  07-32 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for residuals of a fracture of the fifth metatarsal 
of the left foot.


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1981 to 
September 1988.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Louisville, Kentucky, which granted service connection for 
residuals of a fracture of the fifth metatarsal of the left 
foot, assigning a 10 percent disability rating, effective as 
of March 27, 2006.  The Veteran expressed disagreement with 
the assigned disability rating and perfected a substantive 
appeal.

In December 2008, the Veteran was scheduled for a hearing 
over which a Veterans Law Judge of the Board would have 
presided while at the RO.  The Veteran failed to appear for 
the hearing as scheduled.


FINDING OF FACT

Throughout the appeal, the Veteran has had moderate residuals 
of a fracture of the fifth metatarsal of the left foot.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent for residuals of a fracture of the fifth metatarsal 
of the left foot, have not been met at anytime throughout the 
appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159 (b), 3.321(b) 4.1, 4.3, 4.7., 
4.10 4.40. 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Both the Veteran's residuals of a fracture of the fifth 
metatarsal of the left foot  claim arises from his 
disagreement with the initial disability rating following the 
grant of service connection.  The United States Court of 
Appeals for Veterans Claims (Court) has held that once 
service connection is granted the claim is substantiated.  
Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  
Additional notice is not required and any defect in the 
notice is not prejudicial.  Id.  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2008) and 
38 C.F.R. § 3.159(c) (2008).  Service treatment records have 
been associated with the claims folder.  All identified and 
available treatment records have been secured.  The Veteran 
was given a pertinent VA examination in October 2006 and 
October 2007.  The duties to notify and assist have been met 
for this claim.  

Increased disability ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the Veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the Veteran's 
favor. 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the Veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2008); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

There is a distinction between an appeal of an original or 
initial rating and a claim for an increased rating, and this 
distinction is important with regard to determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  For example, the rule articulated in 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) -- that the 
present level of the Veteran's disability is the primary 
concern in a claim for an increased rating and that past 
medical reports should not be given precedence over current 
medical findings -- does not apply to the assignment of an 
initial rating for a disability when service connection is 
awarded for that disability.  Fenderson, 12 Vet. App. at 126.  
Instead, where a Veteran appeals the initial rating assigned 
for a disability, evidence contemporaneous with the claim and 
with the initial rating decision granting service connection 
would be most probative of the degree of disability existing 
at the time that the initial rating was assigned and should 
be the evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id. 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

In evaluating musculoskeletal disabilities, functional 
impairment must also be assessed and the extent to which a 
service-connected disability adversely affects the ability of 
the body to function under the ordinary conditions of daily 
life, including employment, must be determined.  38 C.F.R. § 
4.10 (2008).  Ratings based on limitation of motion do not 
subsume the various rating factors in 38 C.F.R. §§ 4.40 and 
4.45, which include pain, more motion than normal, less 
motion than normal, incoordination, weakness, and 
fatigability.  These regulations, and the prohibition against 
pyramiding in 38 C.F.R. § 4.14, do not forbid consideration 
of a higher rating based on a greater limitation of motion 
due to pain on use, including flare-ups.  DeLuca v. Brown, 8 
Vet. App. 202, 206-08 (1995).  In other words, when rated for 
limitation of motion, a higher rating may be assigned if 
there is additional limitation of motion from pain or limited 
motion on repeated use of the joint.  A finding of functional 
loss due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  38 C.F.R. 
§ 4.40 (2008).

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the Rating Schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. 4.6 (2008).  Use of terminology such as 
"severe" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

When the requirements for a compensable rating of a 
diagnostic code are not shown, a noncompensable disability 
rating is assigned.  38 C.F.R. § 4.31 (2008).

Fracture of the fifth metatarsal of the left foot

By a rating decision in November 2006, service-connection for 
residuals of a fracture of the fifth metatarsal of the left 
foot was established and assigned a 10 percent disability 
evaluation under Diagnostic Code 5284.  Diagnostic Code 5284 
provides the rating criteria for residuals of foot injuries.  
Moderate residuals of foot injuries are rated as 10 percent 
disabling; moderately severe residuals of foot injuries are 
rated 20 percent disabling; and severe residuals of foot 
injuries are rated 30 percent disabling.  A note to 
Diagnostic Code 5284 provides that foot injuries with actual 
loss of use of the foot are to be rated 40 percent disabling.  
38 C.F.R. § 4.71a.

Having considered the competent medical evidence of record, 
the Board finds that the evidence demonstrates no more than 
moderate symptomatology for the residuals of a fracture of 
the fifth metatarsal of the left foot.  

A VA examination report dated in October 2006 reveals that 
the base of the left fifth metatarsal was enlarged when 
compared to the right.  However, the Veteran suffered no 
functional loss or limitation with standing or walking.  On 
X-ray, there was slight spurring of both metatarsal heads.  
No arthritis was present.  The examiner noted the Veteran's 
functional effects on his occupation and activities of daily 
living as mild.

The Veteran was afforded a second VA examination in October 
2007.  Examination findings were similar to the findings from 
the October 2006 examination.  The Veteran had a normal gait, 
and there was no evidence of unusual wear on his left shoe.  
The examiner noted that any secondary disabilities were not 
caused by or the result of the Veteran's residuals of a 
fracture of the fifth metatarsal of the left foot. 

The Board finds no basis to grant a disability rating in 
excess of 10 percent based on limitation of motion due to any 
functional loss.  The evidence has not shown that the Veteran 
has moderately severe or severe residuals of a foot injury, 
and his disability does not result in, nor does he allege, 
that he has actually lost the use of the foot.  He is able to 
walk and stand without a cane or brace, and clearly has more 
function in the foot than would be served with an amputation 
stump.  See 38 C.F.R. § 4.63.  Thus, the Veteran is not 
entitled to a higher disability rating under Diagnostic Code 
5284.

The Board also finds that no other potentially applicable 
diagnostic code affords the Veteran a higher disability 
rating for service-connected residuals of a fracture of the 
fifth metatarsal of the left foot.  Neither pes planus nor 
malunion of the tarsal or metatarsal bones are shown in the 
medical evidence; thus, Diagnostic Codes 5276 and 5283 are 
not for application.  38 C.F.R. § 4.72.  Similarly, there is 
no evidence of actual loss of use of the foot that would 
allow a 40 percent disability rating under either Diagnostic 
Codes 5283 or 5284.

In sum, the evidence does not support a disability rating 
higher than the 10 percent currently assigned under 
Diagnostic Code 5284 for residuals of a fracture of the fifth 
metatarsal of the left foot.  

As noted above, this is an initial rating case, and 
consideration has been given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  
Fenderson, 12 Vet. App. at 119. However, there appears to be 
no identifiable period of time since the effective date of 
service connection, during which the residuals of a fracture 
of the fifth metatarsal of the left foot warranted a rating 
disability higher than 10 percent.

As the preponderance of the evidence is against the Veteran's 
claim for an increased disability rating for residuals of a 
fracture of the fifth metatarsal of the left foot, the 
benefit-of- the-doubt rule is inapplicable, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Extraschedular consideration

The Board must address referral to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
under 38 C.F.R.§ 3.321 (b)(1) only where circumstances are 
presented which the Director might consider exceptional or 
unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
The evidence of record does not demonstrate that the 
Veteran's service-connected residuals of a fracture of the 
fifth metatarsal of the left foot presents an exceptional or 
unusual disability picture with related factors such as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  There have been no recent 
hospitalizations for residuals of a fracture of the fifth 
metatarsal of the left foot, and the Veteran is currently 
employed.  Consequently, the Board concludes that a remand 
for consideration of the assignment of an extraschedular 
rating is not warranted in this case.   See Floyd v. Brown, 8 
Vet. App. 88, 96 (1996); see also Bagwell v. Brown, 9 Vet. 
App. 337, 338-339 (1996).


ORDER

An initial disability rating in excess of 10 percent for 
residuals of a fracture of the fifth metatarsal of the left 
foot is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


